Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 20, 2018

                                     No. 04-16-00541-CR

                                     Gerardo VENEGAS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CRH-001475-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

                                        ORDER

       This court’s opinion and judgment issued on April 25, 2018; Appellant’s motion for
rehearing and motion for en banc reconsideration were denied on July 9, 2018.
      On August 15, 2018, Appellant’s counsel Stephen N. Foster filed a motion to withdraw
as Appellant’s attorney.
       The motion does not comply with the Texas Rules of Appellate Procedure. Specifically,
the motion does not contain the following mandatory items:
       • Appellant’s last known address and telephone number,
       • a statement that a copy of the motion was delivered to Appellant by certified mail and
           by first-class mail, or
       • a statement that Appellant was notified in writing of the right to object to the motion
           to withdraw.
See TEX. R. APP. P. 6.5(a), (b); Rivera v. State, 130 S.W.3d 454, 458 (Tex. App.—Corpus Christi
2004, no pet.); Knotts v. State, 31 S.W.3d 821, 822 (Tex. App.—Houston [1st Dist.] 2000, no
pet.)
       Counsel’s motion to withdraw is DENIED without prejudice to filing a motion that
complies with the Rules.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court